 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 2:16-CR-133 TLN
12
                   Plaintiff,
13
     vs.                                             STIPULATION AND ORDER
14                                                   CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                               AND EXCLUDING TIME UNDER THE
15                                                   SPEEDY TRIAL ACT
16                 Defendant.
                                                     Date:       January 24, 2019
17                                                   Time:        9:30 a.m.
                                                     Court:      Hon. Troy L. Nunley
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
23
     follows:
24
            1. This matter is presently set for status conference on December 13, 2018. By this
25

26              stipulation, Defendant Dimou moves to continue the status conference to January 24,

27              2019.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves distribution of methamphetamine during several controlled
 2
               purchases in Stockton. Defense counsel has conducted additional investigation and is
 3
               engaged in ongoing investigation of potential defenses and evidence in mitigation of
 4
               potential sentence in the event of a negotiated disposition.
 5

 6        3.   Defendant Dimou is being held at the Wayne Brown Correctional Facility in Nevada

 7             City, California. That facility is a driving distance of approximately 65 miles from
 8
               downtown Sacramento, making client visits to review discovery and investigation
 9
               reports more difficult than for inmates housed at the Sacramento Main Jail.
10
          4. The government has provided defendant with a proposed written plea agreement.
11

12             The defense, while considering the proposed resolution, continues to be engaged in

13             investigation of various matters in Stockton and other locations in greater San Joaquin
14
               County relevant to the charged offenses and potential mitigation evidence. Many of
15
               the witnesses, along with their potential mitigation evidence, are located in various
16
               locations in San Joaquin County – a driving distance of approximately one hour from
17

18             the defense investigator’s downtown office.

19        5. Defendant Dimou therefore requests to continue the status conference in this matter to
20
               January 24, 2019, at 9:30 a.m., and to exclude time between December 13, 2018 and
21
               January 24, 2019 under Local Code T-4. The United States does not oppose this
22
               request.
23

24        6. Attorney Todd Leras represents and believes that failure to grant additional time as

25             requested would deny Defendant Dimou the reasonable time necessary for effective
26
               preparation, considering the exercise of due diligence.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1          7. Based on the above-stated facts, Defendant Dimou requests that the Court find that
 2
                the ends of justice served by continuing the case as requested outweigh the best
 3
                interest of the public and the Defendant in a trial within the time prescribed by the
 4
                Speedy Trial Act.
 5

 6          8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

 7              seq., within which trial must commence, the time period of December 13, 2018 to
 8
                January 24, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
 9
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
10
                granted by the Court at Defendant Dimou’s request on the basis that the ends of
11

12              justice served by taking such action outweigh the best interest of the public and the

13              Defendants in a speedy trial.
14
            9. Nothing in this stipulation and order shall preclude a finding that other provisions of
15
                the Speedy Trial Act dictate that additional time periods are excludable from the
16
                period within which a trial must commence.
17

18          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized

19   Todd Leras via email to sign it on his behalf.
20

21   DATED: December 10, 2018
                                                          By      Todd D. Leras for
22                                                                JAMES CONOLLY
                                                                  Assistant United States Attorney
23

24   DATED: December 10, 2018
                                                          By      /s/ Todd D. Leras
25                                                                TODD D. LERAS
                                                                  Attorney for Defendant
26
                                                                  ATHANASIOS DIMOU
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter as to Athanasios Dimou, scheduled for
 4
     December 13, 2018, is vacated. A new status conference for Athanasios Dimou is scheduled for
 5

 6   January 24, 2019, at 9:30 a.m. The Court further finds, based on the representations of the

 7   parties and Defendant Dimou’s request, that the ends of justice served by granting the
 8
     continuance outweigh the best interests of the public and the defendants in a speedy trial. Time
 9
     shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-
10
     4, to allow necessary attorney preparation taking into consideration the exercise of due diligence
11

12   for the period from December 13, 2018, up to and including January 24, 2019.

13          IT IS SO ORDERED.
14
     DATED: December 11, 2018
15

16                                                             Troy L. Nunley
                                                               United States District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
